Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the indefiniteness rejections:
“In the Final Office Action, the Examiner found that the independent claims of the Present Application were indefinite because they stated that the "network-on-chip overlay layer" isolated the "computation layer" from the "network-on-chip overlay layer" which indicates that a layer somehow isolates itself from another layer. The Applicants thank the Examiner for the detailed review of the claims of the Present Application, and have amended all the independent claims to strike the word "overlay" and specify, in keeping with the disclosure of the Present Application, that the "network-on-chip overlay layer" isolates the "network-on-chip layer" from the "computation layer." The claims have thereby been amended to state what is repeated throughout the disclosure of the Present Application - that the overlay layer isolates the network- on-chip layer from the computation layer. Accordingly, the Applicants request withdrawal of the rejection of the amended independent claims for indefiniteness under 35 U.S.C. § 112.”

This argument is found to be persuasive for the following reason. The examiner agrees that the deletion of the term “overlay” in the independent claims correctly addresses the indefinite and written description issues. Thus, the indefinite and written description rejections based on this limitation have been withdrawn.
Applicant argues regarding the indefiniteness rejections:
“Instead of the limitation mentioned above, for which the Examiner held there was no written description support, claims 1, 20, and 26 have been amended to recite instead that the computation layer exchanges computation data between the processing cores and through the network-on-chip layer "without providing any data to the network-on-chip overlay layer from a processing core in the set of processing cores that identifies an alternative processing core in the set of processing cores." This language is supported by paragraph [0032] of the Present Application which states, in part, that an interface "between the computation layer and the NoC overlay layer on a given processing core does not require data that can be used to identify any processing core in the set of processing cores" and further refers to the other processing cores as "alternative processing cores" by describing the interface as providing "a communicative connection between the computation layer on a given processing core and alternative processing cores. " The Applicants respectfully submit that the independent claims of the Present Application as amended include written description support under 35 U.S.C. § 112. Accordingly, the Applicants request withdrawal of the rejection of the amended independent claims for lack of written description under 35 U.S.C. § 112.”

This argument is found to be persuasive for the following reason. The examiner agrees that the amended independent claims have proper written description support in paragraph 32. Thus, the written description rejections based on this limitation have been withdrawn.
Applicant argues regarding the rejections based on the Heil reference:
“Fig. 3 of Heil includes an 11O 124 with interconnect 107 which allows IP block 104 to send and receive messages with other IP blocks in the NoC 102. This block is located between the Network Interface Controller 108 and processor 126. The Examiner identifies processor 126 of Heil as being part of the computation layer of the claimed invention and Network Interface Controller 108 as being part of the network-on-chip layer of the claimed invention. The Examiner identifies 11O 124 and interconnect 107 as being the "network-on-chip overlay layer." While 11O 124 and interconnect 107 are located between processor 126 and network interface controller 108, 1/O 124 and interconnect 107 are not designed to isolate the computation layer from communication and memory movement concerns. Indeed, Heil includes functionality specifically intended to allow each IP block to be able to execute memory instructions on other cores. For example, Heil states that "any IP block in the NOC can generate a memory communications instruction and transmit that memory communications instruction through the routers of the NOC to another IP block," "in NOC 102 of Fig. 3, each IP block is enabled to send memory-address-based communications ... a memory-address-based communication is a memory access instruction, such as a load instruction or a store instruction." See Heil at [0047] and [0049]. In direct contrast to the Present Application, Heil affords additional memory and communication management functionality to the computation layer of the NoC. Heil affords this additional functionality to the computation layer in order to achieve the objectives of increased parallelization of execution across the NoC, not to isolate the computation layer from communication and memory movement concerns.”

This argument is found to be persuasive for the following reason. The examiner agrees that Heil failed to teach a network-on-chip overlay layer that logically isolates that computation layer and the network-on-chip layer in such a way that the computation layer exchanges computation data without providing any data to the network-on-chip overlay layer that identifies a location of the computation data and without providing any data to the network-on-chip overlay layer from a processing core in the set of processing cores that identifies an alternative processing core in the set of processing cores. Thus, the rejections based on Heil have been withdrawn.
Applicant argues regarding the rejections based on the Paczkowski reference:
“Paczkowski discloses a networking architecture for CPU communication where the individual CPUs include NOC cores and SOC cores. See Paczkowski at [0005]. Paczkowski discloses methods for allowing the SOC core to convey information to the NOC core to inform them that a planned network communication is secure. See e.g., Paczkowski at [0015]-[0022]. The Examiner identifies operating systems 515/516 or hypervisors 415/416 from Fig. 4 and 5 as the NOC overlay layer of the claimed invention. See Office Action at p. 13. The Examiner further identifies the SOC cores as the computation layer and the NOC cores as the network-on- chip layer. The Examiner notes that the operating systems and hypervisors isolate two cores and therefore isolate two layers. The elements cited by the Examiner exchange information to verify that communication is secure and deny the transmission of information if security is not verified. In this way, the Examiner is correct that the elements can "isolate" the cores from communicating. However, these elements do not serve to allow the computation layer to be isolated from the requirements of data transmission and management as in the Present Invention. These elements provide the NOC core with information that it is safe to transmit information on the network. However, after that verification, there is no indication that those elements do anything to assist in the operation of the system while the computation layer is operating, and they do not logically isolate the computation layer from the responsibilities of data movement as in the Present Invention.”

This argument is found to be persuasive for the following reason. The examiner agrees that Paczkowski failed to teach a network-on-chip overlay layer that logically isolates that computation layer and the network-on-chip layer in such a way that the computation layer exchanges computation data without providing any data to the network-on-chip overlay layer that identifies a location of the computation data and without providing any data to the network-on-chip overlay layer from a processing core in the set of processing cores that identifies an alternative processing core in the set of processing cores. Thus, the rejections based on Paczkowski have been withdrawn.
	An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183